Opinion issued March 8, 2016




                                         In The

                                 Court of Appeals
                                        For The

                            First District of Texas
                               ————————————
                                 NO. 01-15-00051-CV
                              ———————————
                         PATRICIA POWERS, Appellant
                                            V.
    MICHAELS HOUSE, QUIRCUS WILLIAM "BILL" GRIFFIN AND
             CAROL PERRY ROSENBAUM, Appellees


                On Appeal from the County Court at Law No. 2
                        Montgomery County, Texas
                       Trial Court Case No. 14-28442


                            MEMORANDUM OPINION

      Appellant, Patricia Powers, appeals from an order dismissing her claims for

want of prosecution.1 We affirm.


1
      The Texas Supreme Court transferred this appeal from the Court of Appeals for the Ninth
      District of Texas to this Court pursuant to its docket equalization powers. See TEX.
      GOV’T CODE ANN. § 73.001 (West 2013) (“The supreme court may order cases
                                          Background

      Powers filed suit in small claims court for damages based on claims of

illegal eviction, threats, and defamation. The justice court entered a take-nothing

judgment and Powers appealed to the Montgomery County Court at Law. The

county court’s Docket Control Order set the case for trial on December 8, 2014,

and provided for a call-in announcement docket on the Tuesday prior to trial,

which was December 2, 2014. This call-in announcement docket required the

parties to contact the court coordinator by telephone to make trial announcements

by noon. In its order of dismissal, the court noted that Powers, after being notified

of the call-in docket, failed to call in her trial announcements. Thus, the court

ordered Powers’ pleadings stricken and dismissed her case for want of prosecution.

Powers appeals.

                                         Analysis

      The first page of Powers’ 15-page brief is a copy of her notice of appeal,

which states that she “denies knowledge of a hearing in the COUNTY COURT

NO. 2, the Appellant denies contact with this lovely court.” We construe this as a

complaint that Powers was not given notice that she was required to appear




      transferred from one court of appeals to another at any time that, in the opinion of the
      supreme court, there is good cause for the transfer.”). We are unaware of any conflict
      between precedent from the Court of Appeals of the Ninth District and that of this Court
      on the relevant issues. See TEX. R. APP. P. 41.3.


                                             2
telephonically on December 2, 2014. But, other than this bare assertion, Powers

presents no argument, authorities, or citations to the record supporting this “issue.”

      Rule 38.1(i) requires appellate briefs to contain “clear and concise argument

for the contentions made, with appropriate citations to authorities and to the

record.” TEX. R. APP. P. 38.1(i). Although we must interpret this requirement

liberally, see Republic Underwriters Ins. Co. v. Mex-Tex, Inc., 150 S.W.3d 423,

427 (Tex. 2004), a brief that does not contain any citations to authorities or to the

record for a given issue waives that issue. Abdelnour v. Mid Nat’l Holdings, Inc.,

190 S.W.3d 237, 241 (Tex. App.—Houston [1st Dist.] 2006, no pet.); Trammell v.

Frost Nat’l Bank, No. 01–05–00216–CV, 2006 WL 3513596, at *1–2 (Tex.

App.—Houston [1st Dist.] Dec. 7, 2006, no pet.).

      Furthermore, pro se litigants are held to the same standard as attorneys and

must comply with all rules of pleading and procedure. See Morris v. Am. Home

Mortg. Servicing, Inc., 360 S.W.3d 32, 36 (Tex. App.—Houston [1st Dist.] 2011,

no pet.). Applying a different set of rules to pro se litigants would give them an

unfair advantage over those litigants who are represented by counsel. See id.

      Although we liberally construe Powers’ brief, we cannot make her

arguments for her. See Lee v. Lemons, Nos. 01–15–00208–CV & 01–15–00701–

CV, 2016 WL 398605, at *2 (Tex. App.—Houston [1st Dist.] Feb. 2, 2016, no pet.

h.) (citing Jordan v. Jefferson Cty., 153 S.W.3d 670, 676 (Tex. App.—Amarillo



                                          3
2004, pet. denied)). Because Powers has not presented argument, authority, or

citations to the record that support her contention, her issue regarding notice is

waived. See Franz v. Katy Indep. Sch. Dist., 35 S.W.3d 749, 755 (Tex. App.—

Houston [1st Dist.] 2000, no pet.); Blagoev v. Hinderman, No. 01–02–01336–CV,

2005 WL 1415331, at *2 (Tex. App.—Houston [1st Dist.] June 16, 2005, no pet).

      The remainder of Powers’ brief includes a document addressed to this Court

in which Powers complains of several purported errors in the justice court. These

complaints relate to the justice court proceeding and judgment, and not to the

county court judgment that is the subject of this appeal. Powers challenges the

justice court’s actions and attaches exhibits, including a rental agreement, a bank

transaction statement, copies of checks, and transcriptions of text messages Powers

claims she received from one of the appellees.

      We have no jurisdiction to consider issues challenging the justice court

judgment. See TEX. GOV’T CODE ANN. § 22.220(a) (West Supp. 2015) (court of

appeals has appellate jurisdiction of all civil cases within its district of which the

district court or county courts have jurisdiction). Thus, we overrule these issues.

      We affirm the trial court’s judgment.



                                  PER CURIAM


Panel consists of Justices Jennings, Massengale, and Huddle.

                                          4